Cuyahoga App. No. 78482. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Cuyahoga County. It appears from the records of this court that appellee/cross-appellant has not filed a memorandum in response and in support of cross-appeal, due September 13, 2001, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute the cross-appeal with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal be, and hereby is, dismissed, sua sponte.
The appeal of the state of Ohio remains pending.